                                Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 1 of 6


                                                    CRAVATH, SWAINE                   &        MOORE LLP
                                                             WORLDWIDE PLAZA
.JOHN W . WHITE                  THOMAS E. DUNN                                                              ALYSSA K. CAPLES         JONATHAN J. KATZ
EVAN R , CH ESLER                MARK I. GREENE             825 EIGHTH AVENUE                                JENNIFER S . CONWAY
                                                                                                                                                          1
                                                                                                                                      MARGARET SEGALL D AMICO
                                                                                                             MINH VAN NGO             RORY A, LEA.ARIS
                                                         NEW YORK, NY 10019-7475
RICHARD W. CLARY                 DAVID R. MARRIOTT
ST E PHEN L GORDON               MICHAEL A. PAS K IN                                                         K£VIN J. ORSIN I         KARA L, MUNGOVAN
ROBERT H . BARON                 ANDREW .J , PITTS                                                           MATTH£W MORREALE         NICHOLAS A , OORS£Y
DAVID MERCADO                    MICHAEL T. REYNOLDS                                                         JOHN D, ll!IURETTA       AN CREW C. ELKEN
                                                          TELEPHONE:        +1 - 212-474-1000
CHRISTINE A , VARNEY             ANTONY L. RYAN                                                              J. WESL£Y EARNHARDT      .JENNY HOCHENBERG
PETER T . l!IAR!IUR              GEORGE E. ZOBITZ         F"ACSIMILE: +1-212-474 - 3700                      YONATAN EVEN             VANESSA A . LAVELY
THOMAS G . RAFF"ERTY             GEORGE A. STEPHANAKIS                                                       BENJAMIN GRUENSTEIN      G •.J . UGELIS JR ,
MICHAEL 5 . GOLDMAN              DARIN P . MCATEE                                                            JOSEPH D . ZAVAGLIA      MICHAELE . MARIANI
RICHARD HALL                     GARY A . BORNSTEIN                          CITYPOINT                       STEPHEN M . KESSING      LAUREN R. KENNEDY
JULIE A, NORTH                   TIMOTHY G. CAMERON                ON£ ROPEMAKER STREET                      LAU REN A. MOSKOWITZ     SASHA ROSENTHAL-LARREA
ANDREWW. NEEDHAM                 KARIN A. DEMASI                       LO NDON EC2Y 9HR                      DAVID J . PERKINS        ALLISON M , Wf!IN
STEPHEN l.. BURNS                OAVJD S . FINKELSTEIN        TEL EPHONE: +4<4 - 20-7453 -1000               JOHNNY G . SKUMPIJA
KATHERINE !5 . F'ORREST          DAVID GREENWALD              FA CS I MI L E : +44 - 20-7860 -1150           J . LEONARD TETI, II
KElTH R. HUMMEL                  RACHEL G . SKAIST I S                                                       0 . SCOTT BENNETT
DAVID J . KAPPOS                 PAUL H . ZUMBRO                                                             TINGS , CHEN
                                                                                                                                      SPECIAL COUNSEL
DANIEL SLIF'KIN                  ERIC W , HILF'ERS                                                           CHRISTOPHER K. F''ARGO
                                                                                                                                      SAMU£L C . BUTLER
RO!!IERT I , TOWNSEND, Ill       GEORGE F'. SCHOEN           WRl T£R'S DIRECT O IAL NUMB£R                   KENNETH C. HALCOM
                                 ERIK R. TAVZEL                                                              DAVID M . STUART
WILLIAM J . WHELAN, Ill
PHILIP .J . SOECKMAN             CRAIG F. ARCELLA
                                                                 +l-212-474-1760                             AARON M. GRUBER
WILLIAM V . FOGG                 DAMIEN R . ZOUBEK                                                           0 . KEITH HALLAM, Ill
FAIZA J , SAE.ED                 LAUREN ANOELI LL1              WRIT ER'S EMAI L ADDRESS                     OMID H . NASAB           OF COUNSEL

                                                              mpaskin@cravath.com
RICHARD J . STARK                TATIANA LAPUSHCH I K                                                        DAMARIS H£RNANDEZ        MICHAEL L. SCHLER




                                                                                                                         May 16, 2019

                             United Natural Foods, Inc. v. Goldman Sachs Group, Inc., et al., No. 19-cv-01607

                      Dear Judge Stanton:

                                      We represent Goldman Sachs in the above-referenced action. We write to
                      request that the Court construe Goldman Sachs' letter, dated April 29, 2019 (Dkt. 31 ,
                      annexed hereto as Exhibit A), as a motion for costs and fees under Rule 41(d) of the
                      Federal Rules of Civil Procedure, or, in the alternative, schedule a pre-motion conference
                      so that Goldman Sachs may formally move for costs and fees under Rule 41 (d).

                                     Plaintiff has not filed any response to Goldman Sachs' April 29 letter,
                      which was served on Plaintiffs counsel via ECF at the time of filing. More than a week
                      later, on May 8, 2019, we asked Plaintiffs counsel whether they intended to file any
                      response to the April 29 letter. Plaintiffs counsel has not responded to that inquiry.

                                     In light of the time elapsed and Plaintiffs lack of any response to date,
                      Goldman Sachs respectfully requests that the Court construe the April 29 letter as a
                      motion under Rule 41 (d), or, in the alternative, schedule a pre-motion conference at the
                      Court's earliest convenience.




                                                                                           f/{J/
                                                                                             Respectfully~



                                                                                             Michael A. Paskin
       Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 2 of 6
                                                                        2



The Hon. Louis L. Stanton, U.S.D.J.
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
              New York, NY 10007-1312

Copies to:

All Attorneys of Record via ECF
Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 3 of 6




                     Exhibit A
                           Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 4 of 6
                              Case 1:19-cv-01607-LLS Document 31 Filed 04/29/19 Page 1 of 3

                                                       CRAVATH, SWAINE                  &         MOORE LLP
                                                                WORLDWIDE PLAZA
JOHN W . WHITE                 THOMAS E. DUNN                                                            ALYSSA K.. CAPLES           JONATHAN J . KAn
EVAN R . CHESLER               MARKI . GREENE                  825 EIGHTH AVENUE                         JENNIFER S . CONWAY         MARGARET SEGALL 0°AM ICO
RICHARD W . CLARY              DAVID R. HARRIOTT                                                         HINH VAN NCO                RORY A . LCRARI ~
STEPHEN L. GORDON              M fC HAE L A . PA&IUN        NEW YORK, NY 10019-747S                      KEVI N J. ORSI N I          KARA L. MUNGOVAN
ROBERT H. BARON               ANDR£W .J . P ITT&                                                         MATTHEW MORR£AL£            NICHOL.A& A. DORS£Y
DAVID "4ERCAOO                M tC HAEL T. RCYNOLDS                                                      .JOHN D . BURCTTA           ANDR£W C. ELKEN
                                                             TELEPHONE:       + 1 •212•474• 1000
CHRl5TINE A. VARNEY           ANTONY L RYAN                                                              J . W£1iLEY EARNHAAOf       J [.NNY MOCMIENB£RG
PETER T. BARBUR               GEORGE £. ZOBITZ               FACSIMILE:       +1•212-474-3700            YONATAN EVEN                VANCS&A A . LAVELY
THOMAS G , RAFFERTY           GEORG£ A. liTEPHANAKIS                                                     l!IEN.JAMIH GR U EN&TCI N   G...J . LIGELIS JR.
MICHAEL&. GOLDM A N           DARIN P . MCATEE                                                           JO&EPM D. ZAVAGUA           MICHAEL L MARIAN I
RICHARD HALL                  GARV A , l!!IORNSTEIN                         CITYPOINT                    S TEPHEN M . KESSI N Q      LAUREN R. KENNEDY
.JULIE A . NORTH              TIMOTHY G, CAMERON                     ONE RO IIII EMAICCA STREET          LAUREN A. MOliKOWITZ        SASHA RO&li:NTHAL-LARREA
ANDRCW W, NEEDHAM             AAAIN A. DEMASt                          LONDON CCIV 9HR                   DAVI D .J. PERK I NS        ALLISON M. WEIN
QTEPM CN L BURN&               DAVIDS. FINKELSTEIN               TtLtPHONC : • 4-4 • 20 •7453 ·1000      JOHNNY G . SKUMPIJA
KATHERINE B . FORREST          DAVID GREENWALD                   rACS.IMILC : +44 • 20 · 711 0·1150      J . LEONARD TETI 1 II
KEITH R , HUM MEL              RACHE'L G . 5KAl&TIS.                                                     D . Ii-COTT BENNCTT
DAVID .J . KAPPO&              PAUL H. ZUMBRO                                                            TINGS. CHEN
                                                                                                                                     5P£C )A.L COUN&EL
DANIEL l!iiLIF'KIN             ER I C W . HILFERS                                                        CHRISTOPHER K. F'ARGO
                                                                                                                                     GAMU£L C. BUTL£R
ROBERT I. TOWNSEND, Ill        GEO RGE F. SCHOltN                                                        KENNCTH C . HALCO M
WILLIAM J . WHELAN, Ill        ER I K fl . TAVZEL                WRITER"S DI RECT DIAL NUMBE R           DAVID M. STUART
PHILIP .J , BOECKMAN
WILLIAM V . FOGG
                               CRAIG F'. ARC ELLA
                               DAM IEN A . ZOUSEK
                                                                     +l-212-474-1760                     AARON M. GRUBER
                                                                                                         O. KEITH HALLAM, 111
F' AIZA .J. SAC EC             LAUREN ANGEUUI                                                            OMIO H. NASAS               O F' COUNSEL
RICHARD J . 5TARK              TATIANA LAPU&MCHIK                   WRITE'R'& EMAIL ADORES&              DAMARIS HERNANDEZ           M ICHAEL L 5CML£R

                                                                  mpaskin@cravath.com



                                                                                                                       April 29, 2019

                          United Natural Foods, Inc. v. Goldman Sachs Group, Inc., et al., No. 19-cv-0 1607

                      Dear Judge Stanton:

                                     We represent Defendants The Goldman Sachs Group, Inc. ; Goldman
                     Sachs Bank USA; Goldman Sachs Lending Partners LLC; and Stephan J. Feldgoise
                     (collectively "Goldman Sachs") in the above-referenced action. We write to request a
                     pre-motion conference regarding Goldman Sachs' anticipated motion under
                     Rule 41(d)(1) of the Federal Rules of Civil Procedure to recoup the costs, including
                     attorneys' fees, that Goldman Sachs was obligated to incur defending the above-
                     referenced action, which was voluntarily dismissed by plaintiff United Natural Foods,
                     Inc. ("UNFI") on April 12, 2019 (Dkt. 30). 1 Rather than respond to U.S . Bank National
                     Association's ("U .S. Bank") motion to disqualify Quinn Emanuel Urquhart & Sullivan,
                     LLP ("Quinn"), as this Court had directed, UNFI dismissed this action (along with its
                     parallel action against U.S . Bank), and refiled a nearly identical complaint in the New
                     York Supreme Court against Goldman Sachs to avoid federal court jurisdiction and this
                     Court' s consideration of U.S. Bank's disqualification motion.

                                    Rule 4 I (d)(l) establishes that "[i]f a plaintiff who previously dismissed an
                     action in any court files an action based on or including the same claim against the same
                     defendant, the court ... may order the plaintiff to pay all or part of the costs of that
                     previous action". "Rule 41 (d)'s purpose is clear and undisputed: to serve as a deterrent
                     to forum shopping and vexatious litigation." Horowitz v. 148 S. Emerson Assocs. LLC,




                          1
                            Goldman Sachs reserves its right to indemnification from UNFI by all other means,
                      including, but not limited to, any agreement between Goldman Sachs and UN FI.
     Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 5 of 6
        Case 1:19-cv-01607-LLS Document 31 Filed 04/29/19 Page 2 of 3
                                                                                             2


888 F.3d 13 , 25 (2d Cir. 2018) (internal quotation marks omitted). The Court is "free, in
its discretion, to award attorneys' fees as pa1t of costs". ld. 2

               Goldman Sachs is entitled to costs and fees under Rule 41 (d). On
January 30, 2019, UNFI filed two actions in the Supreme Court of the State of New
Yark, based on the same factual allegations and the same contracts, and seeking the same
alleged damages. The first action was against Goldman Sachs, Bank of America, N.A.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with Bank of
America, N .A., "Bank of America") (Index No. 650594/2019); the second was against
U.S. Bank (together with Goldman Sachs and Bank of America, the "Defendants")
(Index No. 650597/2019). UNFI split its claims-thereby increasing the burden upon
Goldman Sachs as discussed below- in an attempt to escape the fact that its counsel
(Quinn) was directly attacking a transaction of another of Quinn's current clients
(U.S. Bank).

                On February 20, 2019, Defendants removed both actions to this Comt
under the Edge Act. (Dkt. 1; 19-cv-0I 609, Dkt. 1.) On February 22, 2019, Defendants
filed a pre-motion letter, apprising the Court of U.S . Bank's anticipated motion to
intervene and to disqualify Quinn, Defendants' anticipated motion to consolidate both
actions and Defendants' request to stay both actions pending resolution of U.S. Bank' s
disqualification motion. (Dkt. 13.) On February 25, 2019, UNFI filed a response letter,
announcing its intention to oppose U.S . Bank's disqualification motion and to move to
remand. (Dkt. 14.)

                On March 6, 2019, the Court held a conference with the parties, granted
Defendants' request for a stay, and ordered briefing on disqualification before remand.
Despite its contention that time was "of the essence" (l 9-cv-01609, Dkt. 12) and its
refusal to agree to Defendants' request for a one-week extension to respond to its
complaints (Dkt. 20), UNFI stated at the March 6 conference that it would require up to
three weeks after receiving U.S. Bank's opening brief on the disqualification issue to file
its response. On March 7, UNFI asked for reconsideration of the Court's ruling.
(Dkt. 25.) On March 8, the Court denied UNFI's request because "the question of Quinn
Emanuel's ability to represent UNFI in its attack on interests shared by Quinn Emanuel's
client, U.S . Bank, is not frivolous and should be decided promptly, followed by the
fundamental question of jurisdiction handled by qualified counsel". (Dkt. 26.) The same
day, U.S. Bank filed its motion to intervene and disqualify Quinn. (Dkt. 27.)

                On March 29, 2019-three weeks later- Quinn informed U.S. Bank's
counsel that it planned to take an other week before responding to the disqualification
motion. However, UNFI did not file its response on April 5. Rather, on April 12-five

    2
      Goldman Sachs is prepared to submit to the Court an accounting of its reasonable
costs and fees and, with leave of the Court, to submit such an accounting with appropriate
protections for confidential information.
     Case 1:19-cv-01607-LLS Document 32 Filed 05/16/19 Page 6 of 6
      Case 1:19-cv-01607-LLS Document 31 Filed 04/29/19 Page 3 of 3
                                                                                               3


weeks after U.S. Bank moved for disqualification- Quinn informed U.S. Bank's counsel
that"[ w ]e have advised the Court that we will file our opposition today". Instead, hours
later, UNFI dismissed its actions in this Court against Goldman Sachs, Bank of America
and U.S. Bank (Dkt. 30; 19-cv-0I 609, Dkt. 16) and then, nearly simultaneously, filed a
complaint in state court against just Goldman Sachs (Index No. 652185/2019).

                 Rule 41 (d) was meant to deter such conduct. UNFI has caused Goldman
Sachs to incur unnecessary expenditures, including, but not limited to, attorneys' fees in
connection with writing letters to this Court on, among other things, the timing and
sequence for filing of various motions, preparation for and appearance at a Court
conference, work in coordination with its co-Defendants regarding removal and remand,
as well as preparation and coordination of a joint dismissal motion based on allegations
directed to the three banks, which was necessitated by UNFI's unwillingness to agree to
extend the initial deadline for answering the complaint (and for which a request for an
adjournment had to be sought). Thus, Goldman Sachs respectfully seeks a conference at
the Court's earliest convenience to discuss recovering costs from UNFI related to those
issues. See, e.g., Horowitz v. S. Emerson Assocs., LLC, No. I 6-cv-2741,
20 I 6 WL I 1508981, at * 13 (E.D.N. Y. Oct. I 9, 20 I 6), aff'd in relevant part, 888 F .3d 13,
25-26 (2d Cir. 2018) (awarding costs and attorneys' fees where plaintiff dismissed the
first action after an unfavorable court hearing and then filed a similar complaint in a
second action); Adams v. New York State Educ. Dep 't, 630 F. Supp. 2d 333, 344-46
(S.D.N.Y. 2009) (awarding costs and fees where "despite some minor revisions", claims
in the second complaint were almost word for word copies of claims in the first
complaint); Lombardo v. R.L. Young, Inc., No. 3:l 8-cv-188, 2018 WL 6727356, at *3
(D. Conn. Dec. 21, 2018) (awarding costs and fees where plaintiff could have taken a
"course [that] would have avoided the unnecessary delay and ancillary litigation that
resulted from the voluntary dismissal of the first action").

            We are available to answer any questions the Court may have about
Goldman Sachs' proposed motion or any other matters the Court may wish to address.

                                                        Respectfully,

                                                        Isl Michael A. Paskin

                                                        Michael A. Paskin

The Hon. Louis L. Stanton U.S.D.J.
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
              New York, NY 10007-1312

Copies to:

All Attorneys of Record via ECr
